           Case 1:19-cv-00163-PB Document 67 Filed 04/18/19 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE
____________________________________
                                        |
New Hampshire Lottery Commission,       |
                                        |
                       Plaintiff,       |
v.                                      |     Civil Case No. 19-cv-163-PB
                                        |
William Barr, in his official capacity  |
as Attorney General; United States      |
Department of Justice                   |
                                        |
                       Defendants       |
___________________________________ |

                     NEW HAMPSHIRE LOTTERY COMMISSION’S
                         SUPPLEMENTAL MEMORANDUM

       On April 11, 2018, the Court requested that the New Hampshire Lottery Commission

(“NHLC”) brief whether and to what extent a ruling that the term “whoever” as it is used in 18

U.S.C. § 1084 does not include the State or its agencies would extend to include: (1) state

officials and employees; and (2) private vendors the State may employ to facilitate State-

conducted lottery activity. The NHLC submits the following memorandum in response to that

request.

I. The Term “Whoever” As Used In Section 1084(a) Does Not Extend To The States,
   Their Agencies, Or Their Officials Or Employees Acting In Their Official Capacities
   Pursuant To Valid State Law.

       18 U.S.C. § 1084(a) prohibits “whoever” is “engaged in the business of betting or

wagering” from “knowingly us[ing] a wire communication facility” to transmit or obtain

transmissions of certain types of gambling information. Section 1084 does not define the term

“whoever.” However, 1 U.S.C. § 1 [Rules of Construction] provides that “[i]n determining the

meaning of any Act of Congress, unless the context indicates otherwise . . . the words ‘person’

                                                1
          Case 1:19-cv-00163-PB Document 67 Filed 04/18/19 Page 2 of 12



and ‘whoever’ include corporations, companies, associations, firms, partnerships, societies, and

joint stock companies, as well as individuals.” “It is significant that the definition of ‘whoever’

in 1 U.S.C. s 1, 1 U.S.C.A. s 1 was first enacted into law as part of the very same statute which

enacted into positive law the revised Criminal Code. 62 Stat. 683, 859 (1948).” U.S. v. A&P

Trucking Co., 358 U.S. 121, 123 n. 2 (1958). “The connection between 1 U.S.C. s 1, 1 U.S.C.A.

s 1 and the Criminal Code [i.e., Title 18] . . . is thus more than a token one . . . .” Id.

        The United States Supreme Court has recognized that the definition of the term “person”

and “whoever” in 1 U.S.C. § 1 does not include the States. See Vt. Agency of Natural Resources

v. U.S. ex rel. Stevens, 529 U.S. 765, 782 (2000) (observing that corporations are presumptively

covered by the term “person” under 1 U.S.C. § 1, while States are not). This has led the United

States Supreme Court to develop and apply a longstanding interpretive presumption that the

words “person” or “whoever” as used in a federal statute does not include sovereigns (like the

federal government or the States), unless the context of the statute strongly indicates otherwise.

Id. at 780-81. The presumption is a tool of interpretation used to help identify Congress’s intent

and “may be disregarded only upon some affirmative showing of statutory intent to the

contrary.” Id. at 781.

        Because the terms “person” and “whoever” contained in 1 U.S.C. § 1 presumptively does

not include the States or their sovereign agencies, it follows that those same terms do not include

a state official or employee acting in his or her official capacity because such suits are “no

different from a suit against the State itself.” Will v. Michigan Dept. of State Police, 491 U.S.

58, 71 (1988); see, e.g., Kentucky v. Graham, 473 U.S. 159, 165 (1985) (“Official-capacity suits,

in contrast, ‘generally represent only another way of pleading an action against an entity of

which an officer is an agent.’”) (quoting Monell v. N.Y. City Dept. of Social Servs., 436 U.S. 658,



                                                   2
          Case 1:19-cv-00163-PB Document 67 Filed 04/18/19 Page 3 of 12



690 n. 55 (1978)); Am. Policyholders Inc. Co. v. Nyacol Products, Inc., 989 F.2d 1256, 1260 (1st

Cir. 1993) (“even when pondering jurisdictional and quasi-jurisdictional issues, this court has

consistently accepted and applied the principle that an official-capacity suit against a government

officer is fully equivalent to a suit against the agency”); Northeast Fed. Credit Union v. Neves,

837 F.2d 531, 533 (1st Cir. 1988) (“Where, as here, all of the claims are made against a

government official acting purely in a representative role, the suit must be regarded as one

against the sovereign.”).

       Thus, in applying the longstanding interpretive presumption that the term “person” or

“whoever” does not apply to the sovereign States, the United States Supreme Court has

recognized that a State actor implementing valid State law functions as the State, so that the

presumption extends to him. Will, 491 U.S. at 71. As the United States Supreme Court

explained in Will:

       Obviously, state officials literally are persons. But a suit against a state official in
       his or her official capacity is not a suit against the official but rather is a suit
       against the official’s office. As such, it is no different from a suit against the State
       itself. We see no reason to adopt a different rule in the present context,
       particularly when such a rule would allow petitioner to circumvent congressional
       intent by a mere pleading device.

Id. Indeed, if Congressional intent to exclude States from a particular statutory provision could

be so easily circumvented by permitting an action to be maintained against a State official or

employee instead of the State itself, then there would be no long line of cases repeating the

longstanding interpretive presumption.

       The following cases illustrate the point. In Al Fayed v. Central Intelligence Agency, 229

F. 3d 272, 273 (D.C. Cir. 2000), Mohamed Al Fayed presented a request to a federal district

court under 28 U.S.C. § 1782 [Assistance to Foreign and International Tribunals] that it issue and

enforce a subpoena to the CIA for documents related to the automobile accident involving his

                                                  3
          Case 1:19-cv-00163-PB Document 67 Filed 04/18/19 Page 4 of 12



son and Princess Diana. “Section 1782 provides for discovery [targeting “persons”] in federal

courts at the behest of foreign and international tribunals and [those] . . . interested in

proceedings before such tribunals.” Al Fayed, 229 F.3d at 273. The district court issued the

subpoena, Al Fayed moved to compel compliance with it, and the CIA moved to quash it, stating

that it was not a “person” from whom discovery could be sought under Section 1782. Id.

        Applying the longstanding interpretive presumption that the term “person” does not

include the sovereign, the district court agreed and declined to enforce the subpoena. Id. The

United States Court of Appeals for the District of Columbia affirmed the district court’s

judgment on the same grounds. Id. at 274-77. In holding that the term “person” in Section 1782

did not apply to the CIA, neither the district court nor the circuit court suggested that if only the

subpoena had named the CIA’s director, or another employee with access to documents, then the

subpoena could have been enforced under Section 1782.

        To the contrary, in applying Al Fayed, the United States Court of Appeals for the District

of Columbia found that process directed at a government official to compel him to take action is

no different than process against the sovereign itself:

        ORDERED that the motion for summary affirmance be granted. The merits of the
        parties’ positions are so clear as to warrant summary action. See Taxpayers
        Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam); Walker
        v. Washington, 627 F.2d 541, 545 (D.C.Cir.) (per curiam), cert. denied, 449 U.S.
        994 (1980). A complaint seeking to compel action by a federal official in his or
        her official capacity is actually a complaint against the United States. Dugan v.
        Rank, 372 U.S. 609, 620 (1963); Larson v. Domestic and Foreign Commerce
        Corp., 337 U.S. 682, 688 (1949). Therefore, the district court properly quashed
        the subpoenas in dispute here because the United States is not a “person” under 5
        U.S.C. § 1782. See Al Fayed v. Central Intelligence Agency, 229 F.3d 272, 276-
        77 (D.C.Cir.2000).

De Gortari v. U.S. Dept. of Treasury, 2001 WL 476187, at *1 (D.C. Cir. April 30, 2001); see,

e.g., In re Gushlak, 2011 WL 3651268, at *7-9 (E.D.N.Y. Aug. 17, 2011) (applying the



                                                   4
            Case 1:19-cv-00163-PB Document 67 Filed 04/18/19 Page 5 of 12



longstanding interpretive presumption and denying a Section 1782 application for subpoena

directed to a federal prison warden, as it was “effectively an application directed at the United

States government”); McKevitt v. Mueller, 689 F. Supp. 2d 661, 668 n. 1 (S.D.N.Y. 2010)

(explaining in action naming FBI Director Robert Mueller, III, “[t]he Government is not a

‘person’ under § 1782 and therefore cannot be compelled to provide documents for use in

foreign litigation” and citing Al Fayed favorably).

         This decisional law compels the same result in this case. If the term “whoever” in

Section 1084(a) does not include the States or their agencies, then Section 1084(a) does not

include state officials or employees who are acting in their official capacities pursuant to valid

State law. To hold otherwise would be to find that the term “whoever” in Section 1084(a) does

in fact include the States and their agencies, since those sovereign entities can only act through

their officials and employees. That result makes no sense and was expressly rejected in Will, as

permitting easy circumvention of Congressional intent by a mere pleading device, i.e., by

substituting out of the operative pleading the “State” or “state agency” as the named party and

substituting in one or more “state officials or employees in their official capacities.”

         So long as the NHLC’s officials and employees are acting in their official capacities

pursuant to valid State law, and are not acting unconstitutionally1, they enjoy the State’s

sovereign status, act as the State, and are not subject to Section 1084(a)’s prohibitions. See, e.g.,

Florida Dept. of State v. Treasure Salvors, Inc., 458 U.S. 670, 696-97 (1982) (plurality)

(explaining that the benefits of sovereignty under the Eleventh Amendment do not attach to a

state official if a state official is acting beyond his statutory authority or otherwise acting


1
 The United States Supreme Court’s decision in Will hinges on this concept. A state official or employee cannot be
deemed to be acting in his or her official capacity if he or she is acting in violation of the United States Constitution.
But if the state official or employee is acting constitutionally and pursuant to valid State law, that official or
employee functions as the State and partakes in State’s sovereign status.

                                                            5
          Case 1:19-cv-00163-PB Document 67 Filed 04/18/19 Page 6 of 12



unconstitutionally); Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 693 (1949)

(“Since the sovereign may not be sued, it must also appear that the action to be restrained or

directed is not action of the sovereign. The mere allegation that the officer, acting officially,

wrongfully holds property to which the plaintiff has title does not meet that requirement. True, it

establishes a wrong to the plaintiff. But it does not establish that the officer, in committing that

wrong, is not exercising the powers delegated to him by the sovereign. If he is exercising such

powers the action is the sovereign’s and a suit to enjoin it may not be brought unless the

sovereign has consented.”).

       Thus, if this Court finds that Section 1084(a), by its plain terms, does not extend to the

States or their agencies, it must, by logical extension, find that it does not extend to State

officials or employees acting in their official capacities pursuant to valid State law and not

otherwise in violation of the United States Constitution.

II. Private Vendors And Agents Who Facilitate A Lawful State Lottery Enterprise Do Not
    Violate Section 1084’s Prohibitions.

       Because the NHLC and its officials and employees acting in their official capacities do

not fall within Section 1084, private vendors and agents who the State lawfully engages to work

for the NHLC’s lottery enterprise—e.g., technology vendors, convenience store owners, insurers,

banks, ticket printers, attorneys, etc.—must also not fall within Section 1084’s prohibitions.

Such persons or entities could not be aiders or abettors under 18 U.S.C. § 2(a), because there is

no predicate “offense” for which their principal is criminally liable. United States v. Lyons, 740

F.3d 702, 715 (1st Cir. 2014) (“An aider and bettor is punishable as a principal if, first, someone

else actually committed the offense and, second, the aider and abettor ‘became associated with

the endeavor and took part in it, intending to ensure its success.’”) (quoting United States v.

Spinney, 65 F.3d 231, 235 (1st Cir. 1995)) (emphasis added).

                                                  6
          Case 1:19-cv-00163-PB Document 67 Filed 04/18/19 Page 7 of 12



       Furthermore, Congress did not intend 18 U.S.C. § 1084 to criminalize lawful State-

conducted activity or activity that neither the States nor Congress already deemed to be criminal.

See, e.g., Sterling Suffolk Racecourse Ltd. Partnership v. Burrillville Racing Assoc., 989 F. 2d

1266, 1273 (1st Cir. 1993) (“To recapitulate, we think it clear that Congress, in adopting Section

1084, did not intend to criminalize acts that neither the affected states nor Congress itself deemed

criminal in nature.”); U.S. v. Southard, 700 F.2d 1, 20 (1st Cir. 1983) (explaining that the “stated

purpose [of Section 1084] was to assist the states in enforcing their own laws against gambling”).

       Thus, because State-conducted lottery activity is not criminal under 18 U.S.C. § 1084,

then those who facilitate it, whether state actors or private vendors, are likewise outside the

statutory prohibition. To hold otherwise would leave States without the ability to raise

important, needed revenues to fund the operations of State government through the use of State-

controlled lotteries. Accordingly, this Court should declare that non-state actors engaged by a

lawful State lottery enterprise cannot be among those “whoevers” who could be deemed to

violate the Wire Act.

III. The NHLC Is A Sovereign Agency Of The State Of New Hampshire Entitled To
     Partake In The Benefits Of Its Sovereign Status.

       The argument made for the first time at the April 11, 2019 hearing by the amicus

Coalition to Stop Internet Gambling – that if a state agency raises revenue for a State in a

particular way, then Congress somehow intended to include that agency within the ambit of the

term “whoever” – does not find support in the law. To overcome the longstanding interpretive

presumption that the term “whoever” as used in Section 1084 does not include the States, their

agencies, and their officials acting in their official capacities, an affirmative showing of statutory

intent to the contrary must be made. Vt. Agency of Natural Resources, 529 U.S. at 781.




                                                  7
          Case 1:19-cv-00163-PB Document 67 Filed 04/18/19 Page 8 of 12



        There is no evidence sufficient to overcome the presumption in this case. The text and

structure of Section 1084 do not reveal that its prohibitions were meant to extend to the States,

their agencies, or their officials acting in their official capacities. Rather, the text of Section

1084(a) reveals a specific definition of the term “State” that is materially different from the

definition of “whoever” under 1 U.S.C. § 1. The purpose of Section 1084(a) is to help the States

enforce their gambling laws, not to prohibit the States from engaging in State directed, managed,

and controlled revenue-raising activities. Southard, 700 F.2d at 20 (explaining purpose of Wire

Act “was to assist the states in enforcing their own laws against gambling.”); see Murphy v. Nat'l

Collegiate Athletic Ass'n, 138 S. Ct. 1461, 1483 (2018) (stating federal gambling laws, including

the Wire Act, comprise a scheme intended to “respect the policy choices of the people of each

State on the controversial issue of gambling”). The legislative history reveals Section 1084(a) as

a statute designed to address private organized criminal gambling enterprises, not to prohibit the

States from engaging in any activity. See, e.g., ECF Doc. #10-9.

        Despite this, it has been suggested that by virtue of its decision to raise revenue via

lottery gaming, the NHLC’s sovereign status is somehow diminished to a level that would permit

the Court to find Congressional intent within Section 1084(a) to make the statute applicable to it.

That line of argument is inconsistent with the First Circuit’s holding in United States ex rel.

Willette v. University of Massachusetts, Worchester, 812 F.3d 35, 39 (1st Cir. 2016) (hereinafter

“Willette”), which adopted the Eleventh Amendment “arm of the state” test for determining

when a state agency is not a “person” within the meaning of a federal statute.

        The First Circuit applies that test as follows: “First, we determine if ‘the state has

indicated an intention—either explicitly by statute or implicitly through the structure of the

entity—that the entity share the state’s sovereign immunity.’” Willette, 812 F.3d at 39 (quoting



                                                   8
          Case 1:19-cv-00163-PB Document 67 Filed 04/18/19 Page 9 of 12



Redondo Constr. Corp. v. P.R. Highway & Transp. Auth., 357 F.3d 124, 126 (1st Cir.2004)). In

doing so, the court reviews factors such “as the degree of state control over the entity, the way in

which the entity is described and treated by its enabling legislation and other state statutes, how

state courts have viewed the entity, the functions performed by the entity, and whether the entity

is separately incorporated.” Id. at 40. “If this structural analysis is conclusive, [the court’s]

inquiry ends.” Id. “If, however, this analysis is inconclusive, ‘the court must proceed to the

second stage and consider whether the state’s treasury would be at risk in the event of an adverse

judgment.’” Id. (quoting Redondo Constr. Corp., 357 F.3d at 126).

       In this case, a review of the statutory authority alone demonstrates that the NHLC is an

“arm of the state,” consistent with the above standard, and therefore there is no need to proceed

to the second step of the analysis. Specifically, the NHLC is not separately incorporated; it is a

state commission, established by statute, whose members are appointed and may be removed for

cause only “by the governor with the advice and consent of the council.” RSA 284:21-a. The

commission members are salaried by the State, as provided in RSA 94:1-a, III. RSA 284:21-d.

The NHLC is required to submit its operating budget to the general court and must submit

reports annually 60 days after the close of each fiscal year to the fiscal committee of the general

court detailing all transfers made during the last fiscal year and the reasons for them. RSA

284:21-f. The NHLC is obliged to make an annual report to the governor, including therein “an

account of its actions, receipts derived under the provisions of this [statutory] subdivision, the

practical effects of the application thereof, and any recommendation for legislation which the

commission deems advisable.” RSA 284:21-g. In other words, the NHLC’s disbursements and

expenditures are closely monitored by the legislative and executive branches of state

government.



                                                  9
         Case 1:19-cv-00163-PB Document 67 Filed 04/18/19 Page 10 of 12



        The NHLC is authorized by statute “[t]o conduct public drawings at such intervals and in

such places within the state as the commission may determine,” “[t]o conduct pure lotteries if the

commission determines that such program will best accomplish the purpose of [the state lottery

statutes],” and “[t]o participate in any international, national, or multistate pure lotteries.” RSA

284:21-h, I(a, c-d). “In establishing the money or prizes to be awarded the holders of winning

tickets, the lottery commission shall be governed by the primary purpose of the lottery and

sweepstakes, to raise revenue for the benefit of public education.” RSA 284:21-i, III (emphasis

added). In doing so, the lottery commission “shall fix the prizes and amounts of money to be

awarded winners in such manner as will yield the largest net revenue for the benefit of public

education, bearing in mind the expenses to be incurred, and all other factors which tend to

influence net revenue.” Id. (emphasis added). Lottery funds must be deposited in commercial

banks throughout the state and transferred to the state treasurer on a weekly basis. RSA 284:21-

jj.

        The NHLC also has limited authority to make contracts for goods and services to support

and facilitate the state lottery system. RSA 284:21-hh (authorizing the NHLC to purchase

insurance); RSA 284:21-jj (authorizing the NHLC to pay service fees to banks and sales outlets

and to enter into agreements with third parties, with the prior approval of the governor and

executive council, to pay instant ticket delivery fees). Additionally, as a state commission, the

NHLC partakes in the State’s sovereign immunity. See RSA 541-B:1, I (partial waiver of

sovereign immunity in state court for personal injury or property damage and defining the term

“agency” to include “all . . . commissions . . . of state government . . . .”).

        While the question of whether the NHLC functions in a governmental or proprietary

capacity may bear some marginal relevance within the multi-factored arm-of-the-state analysis,



                                                   10
         Case 1:19-cv-00163-PB Document 67 Filed 04/18/19 Page 11 of 12



the First Circuit has previously held that this factor favored the Massachusetts Lottery

Commission because the Commission performed a “revenue-raising function . . . decidedly

governmental in nature.” Wojcik v. Mass. State Lottery Commission, 300 F.3d 92, 99-100 (1st

Cir. 2002). The NHLC performs a similar revenue-raising function by raising critical funds to

support the state’s public education system, a public policy objective expressly identified in its

enabling legislation and that is entirely governmental in nature. RSA 284:21-i, III. Thus, this

factor favors the sovereign status of the NHLC, contrary to the position expressed at the April

11, 2019 hearing.

       In short, the NHLC is closely controlled and supervised by State of New Hampshire. It is

not separately incorporated. It performs a critical revenue raising function for public education

in the State and is constrained by law in its ability to make disbursements and contracts. The

NHLC’s enabling legislation overwhelmingly establishes that the NHLC is an arm of the State of

New Hampshire. Thus, the NHLC functions as the State, partakes in the State’s sovereign status,

and, as a result, this “arm of the state” and its officials, employees, and private vendors do not

constitute “whoever” under Section 1084 when carrying out the official functions of the NHLC

for the State pursuant to valid State law.

                                             CONCLUSION

       Accordingly, for all of the above reasons, and the reasons contained in the NHLC’s other

briefing in this case, this Court should find and declare that the NHLC and its officials,

employees, and private vendors and agents do not constitute “whoever” under 18 U.S.C. § 1084

when working to carry out the official functions of the NHLC for the State of New Hampshire

pursuant to valid State law.




                                                 11
         Case 1:19-cv-00163-PB Document 67 Filed 04/18/19 Page 12 of 12




                                                    Respectfully submitted,

                                                    NEW HAMPSHIRE LOTTERY
                                                    COMMISSION

                                                    By its attorney,

                                                    GORDON J. MACDONALD
                                                    ATTORNEY GENERAL

Date: April 18, 2019                        By:      /s/ Anthony J. Galdieri_________
                                                    Anthony J. Galdieri, Bar # 18594
                                                    Senior Assistant Attorney General
                                                    Francis C. Fredericks, Bar # 21161
                                                    Senior Assistant Attorney General
                                                    Civil Bureau
                                                    New Hampshire Dept. of Justice
                                                    33 Capitol Street
                                                    Concord, NH 03301
                                                    (603) 271-3650
                                                    anthony.galdieri@doj.nh.gov
                                                    francis.fredericksjr@doj.nh.gov


                                      Certificate of Service

       I hereby certify that a copy of the foregoing was served this 18th day of April, 2019, on all
counsel of record, via the ECF System.

                                                    /s/ Anthony J. Galdieri
                                                    Anthony J. Galdieri




                                               12
